Citation Nr: 1551054	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has remanded the issue on appeal for additional development in June 2015.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing. However, in a November 2015 "Notice of Disagreement", the Veteran stated that he requested an "audio-visual conference" in his November 2015 Statement in Support of the Claim form.  The Board notes that the Veteran is referring to what is commonly known as a Board Video Conference hearing.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).Thus, a remand is required for the AOJ to schedule the videoconference hearing request for the Veteran.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704. 

Accordingly, the case is REMANDED for the following action:


1. The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


